Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract provided has a word count greater than 150 words. The limit for the abstract is 50 to 150 words in length, so the abstract must be revised.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 5, 10, 11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferchau (US Patent Application Publication 20170090065 A1, hereby referred to as Ferchau).
Regarding Claim 1, Ferchau teaches a system for measuring pulsed laser output the system comprising:
A laser (emitter 2, para. 39, Fig. 1) configured to emit output in pulses (“pulsed light beam 4” para. 39, FIG. 1); 
at least one sensor (photodiode 9, para. 42, FIG. 2) positioned to sense output from the laser and configured to convert that output into electrical signals (“photodiode 9 for converting the light beam 4 into an electric signal”, para. 42);
 an edge detector (“flank detector 12”, para. 43, FIG. 2) configured to receive electrical signals from the at least one sensor and to detect from those electrical signals at least leading edges of a plurality of pulses from the laser (“flank detector 12 is designed for identifying event times E of positive flanks of the pulses of the received signal”, para. 45);
an analog to digital converter (“analogue/digital converter 11”, para. 44, FIG. 2) configured to receive electrical signals from the at least one sensor and to convert those electrical signals into digital signals indicative of laser power output (“recording the measurement values A1, A2 of the analogue received signal A and converting it into digital measurement values a1, a2.  In this example one measurement value A1 of the maximum amplitude and one measurement value A2 of the minimum amplitude each of the rectangular pulse are recorded”, para. 44, FIG. 2);
a controller (“controller 13”, para. 57, FIG. 2); wherein, based on the detection by the edge detector of at least the leading edges of the plurality of pulses from the laser (“If the controller 13 has determined at least two successive event times E, i.e. synchronisation has been carried out, measurement times Z1, Z2 are determined from event times E”, para. 57, FIG. 2), the controller is configured to obtain from the analog to digital converter a plurality of samples of laser power output during the plurality of pulses from the laser (“The controller 13 is designed for evaluating measurement values A1, A2”; the controller uses edge detector information E and obtains measurement values A1, A1 from the analog to digital convertor, para. 53, FIG. 2). 
Regarding Claim 2, Ferchau teaches the system of Claim 1, wherein the edge detector (“flank detector 12”, para. 85, FIG. 2) is configured to detect the leading edges and trailing edges of the plurality of pulses from the laser (“a flank detector 12 for identifying event times E of positive and/or negative flanks of pulses of the received signal”, para. 85).
Regarding Claim 3, Ferchau teaches the system of claim 2, wherein, based on the detection by the edge detector of the leading edges and the trailing edges (“a flank detector 12 for identifying event times E of positive and/or negative flanks of pulses of the received signal, para. 85) of the plurality of pulses from the laser (“If the controller 13 has determined at least two successive event times E, i.e. synchronisation has been carried out, measurement times Z1, Z2 are determined from event times E”, para. 57, FIG. 2), the controller is configured to obtain from the analog to digital converter the plurality of samples of laser power output during the plurality of pulses from the laser (“The controller 13 is designed for evaluating measurement values A1, A2”; the controller uses edge detector information E and obtains measurement values A1, A1 from the analog to digital convertor, para. 53, FIG. 2).
Regrading Claim 4, Ferchau teaches the system of claim 1, wherein the controller is configured to refrain from sampling laser power output between pulses from the laser (“If the controller 13 has determined at least two successive event times E, i.e. synchronisation has been carried out, measurement times Z1, Z2 are determined from event times E”; controller 13 is sampling only when the synchronization of leading/trailing pulse edges has taken place so sampling is refrained when no pulse is present, para. 57). 
Regarding Claim 5, Ferchau teaches the system of claim 1, wherein the controller is configured to sample laser power output between pulses from the laser at a reduced sample rate between pulses as compared to a sample rate of laser power output during pulses (“If the controller 13 has determined at least two successive event times E, i.e. synchronisation has been carried out, measurement times Z1, Z2 are determined from event times E”; controller 13 is sampling only when syncroniation has taken place so no sampling rate is a reduced sampling rate, para. 57). 
Regarding Claim 10, Ferchau teaches the system of claim 1, wherein the at least one sensor (photodiode 9, para. 42, FIG. 2) positioned to sense output from the laser and configured to convert that output into electrical signals (“photodiode 9 for converting the light beam 4 into an electric signal”, para. 42) comprises a single sensor (photodiode 9, para. 42, FIG. 2) configured to send electrical signals to the edge detector and to the analog to digital converter (“input of the analogue/digital converter 11 and with an input of the flank detector 12 for transmitting the received signal A”, para. 46, FIG. 2).
Regarding Claim 11, Ferchau teaches the system of claim 1, wherein the at least one sensor (photodiode 9, para. 42, FIG. 2) positioned to sense output from the laser and configured to convert that output into electrical signals comprises at least one photodiode sensor (“photodiode 9 for converting the light beam 4 into an electric signal”, para. 42).
Regarding Claim 15, Ferchau teaches the method of measuring pulsed laser output (“the method of operating a photo electric sensor” Claim. 1) comprising: 
operating a laser (emitter 2, para. 39, Fig. 1) to emit output in pulses (“pulsed light beam 4” para. 39, FIG. 1); 
sensing the output from the laser and converting that output to electrical signals (“Photodiode 9 for converting the light beam 4 into an electric signal”, para. 42); 
detecting from the electrical signals the leading edges of a plurality of pulses from the laser (“a flank detector 12 for identifying event times E of positive and/or negative flanks of pulses of the received signal”, para. 85); 
and based at least on the detection of the leading edges of the plurality of pulses (“If the controller 13 has determined at least two successive event times E, i.e. synchronisation has been carried out, measurement times Z1, Z2 are determined from event times E”, para. 57, FIG. 2), obtaining a plurality of samples of laser power output during the plurality of pulses from the laser (“The controller 13 is designed for evaluating measurement values A1, A2”; the controller uses edge detector information E and obtains measurement values A1, A1 from the analog to digital convertor, para. 53, FIG. 2).
Regrading Claim 16, Ferchau teaches the method of claim 15 further comprising detecting from the electrical signals the trailing edges of the plurality of pulses from the laser (“a flank detector 12 for identifying event times E of positive and/or negative flanks of pulses of the received signal”, para. 85).
Regarding Claim 17, Ferchau teaches the method of claim 16, wherein the step of obtaining the plurality of samples of laser power output during the plurality of pulses from the laser (“The controller 13 is designed for evaluating measurement values A1, A2”; the controller uses edge detector information E and obtains measurement values A1, A1 from the analog to digital convertor, para. 53, FIG. 2) is performed based the detection of the leading edges and the trailing edges of the plurality of pulses (“a flank detector 12 for identifying event times E of positive and/or negative flanks of pulses of the received signal, para. 85).
Regarding Claim 18, Ferchau teaches the method of claim 15, wherein the step of obtaining a plurality of samples of laser power output during the plurality of pulses from the laser is performed at a first sample rate, and further comprising obtaining one or more samples of laser power output between pulses from the laser at a second sample rate, wherein the second sample rate is lower than the first sample rate (“If the controller 13 has determined at least two successive event times E, i.e. synchronisation has been carried out, measurement times Z1, Z2 are determined from event times E”; controller 13 is sampling only when syncroniation has taken place so no sampling rate is a reduced sampling rate, para. 57).
Regarding Claim 19, Ferchau teaches the method of claim 15, further comprising refraining from sampling laser power output between pulses from the laser (“If the controller 13 has determined at least two successive event times E, i.e. synchronisation has been carried out, measurement times Z1, Z2 are determined from event times E”; controller 13 is sampling only when the synchronization of leading/trailing pulse edges has taken place so sampling is refrained when no pulse is present, para. 57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferchau in view of Abeeluck et al. (US Patent Application Publication 20190089120 A1, hereby referred to as Abeeluck).
Regarding Claim 8, Ferchau teaches the system of claim 1.
Ferchau does not teach the system, wherein the laser is an intracavity doubled diode pumped solid state laser.
Abeeluck teaches the system (Abeeluck: “a diode-pumped solid-state laser (DPSSL) system”, para. 4), wherein the laser is an intracavity doubled diode pumped solid state laser (Abeeluck: “a nonlinear optical device 30 (e.g., a frequency doubling device) that is internal or external to the laser resonator 24”, para. 26, FIG. 1A).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferchau to incorporate the teachings of Abeeluck by configuring the laser (Ferchau: emitter 2, para. 39, Fig. 1) to be a diode-pumped solid-state laser that included a frequency doubling device and was located inside the resonator as used by Abeeluck.
A person of ordinary skill in the art would have been motivated to make this modification in order to alter laser wavelength to a desired range .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferchau in view of Sumiyoshi et al. (US Patent Application Publication 20020009115 A1, hereby referred to as Sumiyoshi).
Regarding Claim 7, Ferchau teaches the system of claim 1.
Ferchau fails to teach the system of claim 1, wherein the laser is configured to emit output in pulses ranging in duration from 1 microsecond to 100 microseconds.
Sumiyoshi teaches a system, wherein the laser is configured to emit output in pulses ranging in duration from 1 microsecond to 100 microseconds (Sumiyoshi: “A light generating device comprising: a quasi-continuous wave LD-pumped solid state laser for generating a laser pulse having a pulse width in time on the order of sub-microseconds to milliseconds”; 1 microseconds to 100 microseconds in is the range of sub-microseconds to milliseconds, claim. 1).
It would have been obvious to someone of ordinary skill in the art before the effective date of the claimed invention to have modified Ferchau to incorporate the teachings of Sumiyoshi by configuring the laser (Ferchau: “emitter 2”, para. 39, FIG. 1) to output pulses with a duration between 1 microsecond to 100 microseconds like the range of sub-microseconds to milliseconds (Sumiyoshi: “a pulse width in time on the order of sub-microseconds to milliseconds”, para. 30) used by Sumiyoshi.
A person of ordinary skill in the art would have been motivated to make this modification in order to control and alter the pulse length to change the amount of energy per pulse. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ferchau in view of Otani et al. (US Patent Application Publication 20180106963 A1, hereby referred to as Otani).
Regarding Claim 12, Ferchau teaches the system of claim 1.
Ferchau fails to teach a system further comprises a driver that is configured to drive the laser and that is configured to be controlled by the controller.
Otani teaches a system (Otani: “a pulsed laser device 200”, para. 81, FIG. 11), wherein the system further comprises a driver (Otani: “DFB driving unit 221”, para. 89, FIG. 12) that is configured to drive the laser and that is configured to be controlled by the controller (Otani: “control unit 220”, para. 89, FIG. 12).
It would have been obvious to someone of ordinary skill in the art before the effective date of the claimed invention to have modified Ferchau to incorporate the teachings of Otani by configuring the laser that is controlled by the controller to include a unit to regulate current such as the driver (“The control unit (controller) 220 includes a DFB driving unit 221 serving as a semiconductor-laser-device driving unit (semiconductor-laser-device driver) that is formed to be able to supply a DFB driving current”, para. 89) used by Otani.
A person of ordinary skill in the art would have been motivated to make this modification in order to regulate the power and current supplied to a diode by using a driver to protect a laser diode from breaking.
Claim 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferchau in view of Spangler et al. (US Patent Application Publication 20020154669 A1, hereby referred to as Spangler).
Regarding Claim 6, Ferchau teaches the system of claim 1.
Ferchau fails to teach the system, wherein the system is configured to use the plurality of samples of laser power output (Spangler: “pulse energy measurements” Para. 30) during the plurality of pulses from the laser in a feedback loop to automatically adjust laser power to a desired level. 
Spangler teaches a system, wherein the system is configured to use the plurality of samples of laser power output (Spangler: “pulse energy measurements” Para. 30) during the plurality of pulses from the laser in a feedback loop to automatically adjust laser power to a desired level (Spangler: “A portion of laser beam 42 is monitored by very fast wavemeter 104 which provides pulse energy measurements to laser controller 102 for feedback control of the pulse power unit 36 for maintaining pulse power within desired limits”, para. 30).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferchau to incorporate the teachings of Spangler by configuring the controller (Ferchau: “controller 13”, para. 57, FIG. 2) to include a feedback control to adjust the laser power (Spangler: “laser controller 102 for feedback control of the pulse power unit 36 for maintaining pulse power”, para. 30) as used by Spangler.
A person of ordinary skill in the art would have been motivated to make this modification to give the emitter of Ferchau the ability to monitor and maintain a desired laser power output.
Regarding Claim 14, Ferchau teaches A system for measuring pulsed laser output, the system comprising: 
a laser (Ferchau: emitter 2, para. 39, Fig. 1) configured to emit output in pulses (Ferchau: “pulsed light beam 4” para. 39, FIG. 1); 
at least one sensor (Ferchau: photodiode 9, para. 42, FIG. 2) positioned to sense output from the laser and configured to convert that output into electrical signals (Ferchau: “photodiode 9 for converting the light beam 4 into an electric signal”, para. 42); 
an edge detector (Ferchau: “flank detector 12”, para. 43, FIG. 2) configured to receive electrical signals from the at least one sensor and to detect from those electrical signals leading edges and trailing edges of a plurality of pulses from the laser (Ferchau: “a flank detector 12 for identifying event times E of positive and/or negative flanks of pulses of the received signal”, para. 85).; 
an analog to digital converter (Ferchau: “analogue/digital converter 11”, para. 44, FIG. 2) configured to receive electrical signals from the at least one sensor and to convert those electrical signals into digital signals indicative of laser power output (Ferchau: “recording the measurement values A1, A2 of the analogue received signal A and converting it into digital measurement values a1, a2.  In this example one measurement value A1 of the maximum amplitude and one measurement value A2 of the minimum amplitude each of the rectangular pulse are recorded”, para. 44, FIG. 2);
and a controller (Ferchau: “controller 13”, para. 57, FIG. 2); wherein, based on the detection by the edge detector of the leading edges and the trailing edges (Ferchau: “If the controller 13 has determined at least two successive event times E, i.e. synchronisation has been carried out, measurement times Z1, Z2 are determined from event times E”, para. 57, FIG. 2) of the plurality of pulses from the laser, the controller is configured to obtain from the analog to digital converter a plurality of samples of laser power output during each pulse of the plurality of pulses from the laser (Ferchau: “The controller 13 is designed for evaluating measurement values A1, A2”; the controller uses edge detector information E and obtains measurement values A1, A1 from the analog to digital convertor, para. 53, FIG. 2); 
Ferchau does not teach the system, wherein the system is configured to use the plurality of samples of laser power output during each pulse of the plurality of pulses from the laser in a feedback loop to automatically adjust laser power to a desired level.
Spangler teaches a system, wherein the system is configured to use the plurality of sample laser power output during each pulse (Spangler: “pulse energy measurements” Para. 30) of the plurality of pulses from the laser in a feedback loop to automatically adjust laser power to a desired level (Spangler: “A portion of laser beam 42 is monitored by very fast wavemeter 104 which provides pulse energy measurements to laser controller 102 for feedback control of the pulse power unit 36 for maintaining pulse power within desired limits”, para. 30).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferchau to incorporate the teachings of Spangler by configuring the controller (Ferchau: “controller 13”, para. 57, FIG. 2) to include a feedback control to adjust the laser power (Spangler: “laser controller 102 for feedback control of the pulse power unit 36 for maintaining pulse power”, para. 30) as used by Spangler.
A person of ordinary skill in the art would have been motivated to make this modification to give the emitter of Ferchau the ability to monitor and maintain a desired laser power output.
Regarding Claim 20, Ferchau teaches the method of claim 15.
Ferchau does not teach the method, further comprising using the plurality of samples of laser power output during the plurality of pulses from the laser in a feedback loop to automatically adjust power to a desired level. 
Spangler teaches a method, further comprising using the plurality of samples of laser power output (Spangler: “pulse energy measurements” Para. 30) during the plurality of pulses from the laser in a feedback loop to automatically adjust laser power to a desired level (Spangler: “A portion of laser beam 42 is monitored by very fast wavemeter 104 which provides pulse energy measurements to laser controller 102 for feedback control of the pulse power unit 36 for maintaining pulse power within desired limits”, para. 30).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferchau to incorporate the teachings of Spangler by configuring the controller (Ferchau: “controller 13”, para. 57, FIG. 2) to include a feedback control to adjust the laser power (Spangler: “laser controller 102 for feedback control of the pulse power unit 36 for maintaining pulse power”, para. 30) as used by Spangler.
A person of ordinary skill in the art would have been motivated to make this modification to give the emitter of Ferchau the ability to monitor and maintain a desired laser power output.
Regarding Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferchau.
Regarding Claim 9, Ferchau teaches the system of claim 1.
Ferchau fails to the system, wherein the at least one sensor positioned to sense output from the laser and configured to convert that output into electrical signals comprises a first sensor configured to send electrical signals at least to the edge detector and a second sensor configured to send electrical signals at least to the analog to digital converter. Ferchau teaches using a single sensor to form two outputs. Using two independent sensors to each form a single output will allow a way to separately monitor and control the two outputs.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adapt the configuration of Ferchau to duplicate the sensor leading to two independent sensors that sense an output and send an electrical signal independently to the edge detect and analog to digital convertor (see MPEP 2144.04 VI B).
A person of ordinary skill in the art would have been motivated to make this modification to allow for monitoring from 2 different locations with the addition a second sensor. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ferchau in view of Desbiens et al. (US Patent Application Publication 20140218791 A1, hereby referred to as Desbiens).
Regarding Claim 13, Ferchau teaches the system of claim 1.
Ferchau fails to teach The system of claim 1, wherein the system further comprises a sync timer configured to enable keeping track of time between one or more components of the system.
Desbiens teaches a system, wherein the system further comprises a sync timer (Desbiens “sync module”, para. 106) configured to enable keeping track of time between one or more components of the system (Desbiens: “the purpose of the Sync module is to synchronize the triggering events occurring on the External Pulse Trigger input with one clock in the Controller, and consequently, with all other clocks therein”, para. 106, FIG. 9a). 
It would have been obvious to someone of ordinary skill in the art before the effective date of the claimed invention to have modified Ferchau to incorporate the teachings of Desbiens by configuring the laser (Ferchau: “emitter 2”, para. 39, FIG. 1) to include a device to synchronize the controller and other components like a sync module used by Desbiens.
A person of ordinary skill in the art would have been motivated to make this modification in order to have the ability to determine event times between components of a laser pulse system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PAUL HAMILTON whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 7:30 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR MEHRMANESHcan be reached on 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional Application/Control Number: 16/944,411 Page 15 Art Unit: 4163 questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JONATHAN PAUL HAMILTON/Examiner, Art Unit 4163                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828